Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,377,201 in view of Anderson (US Patent Number 5,527,387). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 1 of the ‘201 Patent discloses a cement-SCM composition comprosing hydraulic cement having a d10 particle size greater than 2 microns and a d90 particle size range of 11 microns to 30 microns.  Claim 1 of Anderson further discloses a course scm having an average particle size that is at most 25 times bigger than the average particle size of the hydraulic cement.  This clearly indicates that the claimed  PSD (particle size distribution) end points of the hydraulic cement and SCM particle would be different.
Claim 1 of the ‘201 Patent differs from the claim 1 of the instant application by further reciting that the PSD endpoints of the cement and the SCM are different in order to achieve the claimed packing density of 57%. 
However, the claimed concept of differing the particle sizes of the concrete composition is a result effective variable known in the art to achieve the desired packing density of cement. 

Accordingly, as taught by Anderson, changing the particles size of the SCM and the cement are known result effective variables in order to obtain the desired packing density.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have conducted routine experimentation to determine particle size differences, as taught by Anderson, in order to achieve an increased packing density of the cement composition recited in claim 1 of ‘201 Patent.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 and 21-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub 2007/0266906 to Garcia in view of Anderson (US Patent Number 5,527,387).
Garcia discloses a composition that comprises a fine particulate Portland cement (deemed as the claimed hydraulic cement) that has a d1O (deemed as the claimed lower PSD endpoint) and d90 (deemed as the claimed upper PSD endpoint) of between 1 micron and 10 microns (pg. 2, parag. [0040-0044]). Furthermore, Garcia discloses that in an alternative embodiment the mixture of Portland cement and fine particle size range is constituted by particles with a d1O and d90 of between 1 and 20 microns.  Consequently, the d50 (deemed as the claimed median particle size) particle range would fall d1O and d90 of between 1 and 20 microns.
The composition as taught by Garcia also contains supplementary cementitious material (SCM) in the form of fly ash or slag. The premix comprises an ultrafine particle (e.g. fly ash) with a d90 (deemed as the claimed upper PSD endpoint) of less than 1 micron and a fine particle (fly ash; coarse SCM) with a second particle size range.   Consequently, the d10 (lower PSD endpoint) and d50 (median particle size) of the ultrafine particle has d1O and d90 be less than 1 microns (pg. 2, parag. [0024, 0029-0032, 0039, 0041-0043, and 0045]).  Accordingly, the the PSD endpoints of the cement and the SCM are different as instantly claimed.
Garcia is silent disclosing the PSD endpoints of the cement and the SCM in order to achieve the claimed packing density of 57%.  However, the claimed concept of differing the particle sizes of the concrete composition is a result effective variable known in the art to achieve the desired packing density of cement. 
Anderson et al ‘387 teach a cement/concrete “engineered” composition that is optimized to increase maximum packing density and comprises supplementary cement materials and 
Accordingly, as taught by Anderson, changing the particles size of the SCM and the cement are known result effective variables in order to attain the desired packing density.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have conducted routine experimentation to determine particle size differences, as taught by Anderson, in order to achieve an increased packing density of Garcias’ cement composition.
Regarding claims 2-4, as noted above, changing the particles size of the SCM and the cement are known result effective variables in order to attain the desired packing density. Accordingly, the claimed packing density may be achieved by optimizing the particle sizes of the SCM and the cement through routine experimentation and undue experimentation.
Regarding claims 5-8 and 16-18, the claimed first SCM is deemed as the ultrafine particles (having a d1O and d90 be less than 1 microns) (= disclosed by Garcia and the claimed second SCM particles is the fine particles of Garcia having D10 and D10 between 1 micron and 100 micron.  See Garcia at paragraph 27 and 45. In view that the cement has d1O and d90 of between 1 and 20 microns, the cement is at least 3 times the median particle size of the first SCM 
As to claim 9, the claimed third SCM is deemed as Garcias’ medium particles having a d10 and d90 between 100 microns to 5mm. See paragraph 27 and 67. 
As for claim 10, it is obvious to a person of ordinary skill in the art to assure that the cement and the SCM fractions are blended without intergrinding to assure particles of difference sizes are maintained in order to achieve optimization of the packing density.
Regarding claims 11-13, the method claims would be performed in order to make the cement composition. 
As for claims 14-15, additionally reciting at least an aggregate, water or chemical admixture, see paragraph 98 of Garcia, which discloses the use of making wet concrete resulting in the addition of water in the composition.
Regarding claims 21, and 26-27, as noted above the cement has d1O and d90 of between 1 and 20 microns, which overlaps with the claimed d90, d50 and d10.  As noted above first SCM is deemed as the ultrafine particles (having a d1O and d90 be less than 1 microns) (= disclosed by Garcia and the claimed second SCM particles is the fine particles of Garcia having D10 and D10 between 1 micron and 100 micron which overlaps with the claimed d90,d50 and d10.
Regarding claim 22, as noted in paragraph 165 of Garcia, the clinker uses hydraulic cement but is silent disclosing other types of hydraulic cements. Anderson discloses other types of hydraulic cements such as the claimed dicalcium silicate. See Anderson at col. 19, ll.30-35. At the time the invention was made it would have been obvious to a person of ordinary skill in the art to have other types of hydraulic cements in Garcia’s’ method such as those disclose by Anderson in order to provide alternate sources of hydraulic cement that may be readily available.

As for claim 24, see Garcia at paragraph 172 disclosing silica fume.
As for claim 25, see Garcia at paragraph 168.
Claims 19-20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub 2007/0266906 to Garcia in view of Anderson (US Patent Number 5,527,387), as applied to claims 1-18 above, and in further view of admitted prior art.
The combined teachings of Garcia and Anderson are silent disclosing the means to obtain the particles sizes for the cement, first SCM, second SCM and third SCM. However, as noted by applicant’s admitted prior the claimed classifiers are widely known in the art. See Col. 21, at ll.18ff of the instant application’s specification disclosing the use of rod mill, VRM, fine grinding roll press, high pressure grinding roll, ball mill, impact ball mill, hammer mill, jet mill, dry bead mill, ultrasonic comminuting mill.
At the time the invention was made, it would have been obvious to person of ordinary skill in the art, absent the teachings of Garcia and Anderson, to have use convention classifiers as admitted by applicant, in order to obtain the desired particle sizes.  The use of conventional classifiers to obtain the desired particles sizes are well within the reach of a person of ordinary skill in the art.

	Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,974,593 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS N LOPEZ whose telephone number is (571)272-1193.  The examiner can normally be reached on Mon-Friday 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz can be reached on 571.270.9270.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CARLOS N LOPEZ/            Patent Reexamination Specialist, 
CRU 3991                                                                                                                                                                                            
/Sean Vincent/            Patent Reexamination Specialist, 
CRU 3991                                                                                                                                                                                            
/Timothy Speer/            Supervisor Patent Reexamination Specialist, 
CRU 3991